DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the method". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 depend upon claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins et al. US 8,323,498 (hereafter Jenkins).

Regarding claim 1, Jenkins teaches in a wastewater treatment facility (Fig 1) having fine-bubble-producing aeration units (diffuser 100, col 3 lines 35-49, col 3 line 56) and mixing units (nozzles 30, col 10 lines 19-27) interspersed (in interspersed as shown in Fig 1) with each other in a given body of water (basin 2), the method (Fig 7) comprising:
controlling a rate of fine-bubble production via the fine-bubble-producing aeration units (col 11 lines 14-19); and
independently controlling a rate of mixing of water in the body of water using the mixing units (col 11 lines 20-36).

Regarding claim 2, Jenkins teaches all the limitations of claim 1. Jenkins further teaches wherein the mixing units comprise large-bubble-producing mixing units (nozzles 30, where one of ordinary skill would recognize that nozzles produce large bubbles) and wherein fine-bubble-based aeration and large-bubble-based mixing are conducted at different times with respect to each other (Fig 7, col 11 lines 2-36).

Regarding claim 3, Jenkins teaches all the limitations of claim 2. Jenkins further teaches wherein the fine-bubble-producing aeration units and the large-bubble-producing mixing units are supplied with air from a common source (blower 108 in Fig 1) of air and wherein rates of air delivery to the fine-bubble-producing aeration units and the large-bubble-producing mixing units are independently controlled (col 11 lines 2-36).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/STEPHEN HOBSON/Examiner, Art Unit 1776